This Opinion was held in abeyance until the resolution of questions raised by the plaintiff regarding disability compensation payments for time out of work because of her injury, her right to future medical treatment for problems resulting from her injury, and her right to an independent medical evaluation. Since these matters are now resolved, it is appropriate to now file this Opinion.
The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Berger. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Opinion and Award.
* * * * * * * * * * *
The Full Commission finds as fact and concludes as matters of law the following which were entered into the parties prior to the hearing and are incorporated herein by reference:
1. A Form 21 Agreement approved in this matter on March 14, 1991.
2. A Form 26 Agreement approved on July 1, 1991.
* * * * * * * * * * *
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
FINDINGS OF FACT
1. On February 1, 1991, plaintiff was employed by defendant-employer as a data technician. Her duties included typing data into a computer, picking up pediatric charts and answering a telephone.
2. On February 1, 1991, plaintiff was boarding the Duke Hospital bus when she slipped on ice and fell. The plaintiff slid under the bus and hit her left leg on a hook under the bus.
3. As a result of the injury by accident of February 1, 1991, plaintiff sustained a scar to her left leg. This scar was described at the hearing and that description is incorporated herein by reference.
4. Plaintiff is presently thirty-six (36) years old and has a high school degree. She attended a community college where she began but did not complete a course of study in Fashion and Merchandising. The plaintiff lacks one half (1/2) of a credit from obtaining sophomore status.
5. The plaintiff had to submit herself to a physical examination in order to obtain her current employment.
6. The plaintiff suffers from aches as a result of the scar. The scar aches worse during cold weather. The plaintiff has to take medication to reduce the pain while at work.
7. As a result of this injury by accident, plaintiff has sustained serious bodily disfigurement which mars her appearance to such an extent that it may reasonably be presumed to lessen her future opportunities for remunerative employment. Equitable compensation for this serious bodily disfigurement is $1,000.00.
* * * * * * * * * * *
Based upon the findings of fact, the Full Commission concludes as follows:
CONCLUSION OF LAW
As a result of her injury by accident, plaintiff has sustained serious and permanent bodily disfigurement for which defendant is liable in the amount of $1,000.00. N.C. Gen. Stat. § 97-31(22).
* * * * * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
AWARD
1. Defendant shall pay compensation to plaintiff in the amount of $1,000.00. Such compensation shall be paid in a lump sum.
2. Defendant shall pay the costs due this Commission.
                                  S/ __________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ __________________ THOMAS J. BOLCH COMMISSIONER
S/ __________________ COY M. VANCE COMMISSIONER